Citation Nr: 0103116	
Decision Date: 01/31/01    Archive Date: 02/02/01

DOCKET NO.  98-11 896A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel






INTRODUCTION

The veteran had active military service from January 1969 to 
July 1970.  

This appeal arises from an August 1998 rating decision of the 
Manchester, New Hampshire, Regional Office (RO) which denied 
service connection for PTSD.  The notice of disagreement was 
received in August 1998.  The statement of the case was 
issued in August 1998.  The veteran's substantive appeal was 
received in August 1998.

This matter was remanded by the Board of Veterans' Appeals 
(Board) by a decision of December 1999, for the purpose of 
obtaining additional factual and medical evidence, and it has 
been returned to the Board for further appellate review.  The 
Board notes that the basis of the Remand, in part, was to 
obtain a transcribed copy of testimony purportedly rendered 
by the veteran at a personal hearing before the RO in January 
1999.  The veteran's representative subsequently reported 
that no formal hearing had been conducted.


REMAND

In our December 1999 decision, the Board determined that the 
veteran had submitted a well-grounded claim for service 
connection for PTSD.  The matter was then remanded to the RO 
for additional development.  Referring to a precedent opinion 
of the VA General Counsel, VAOPGCPREC 12-99 (Oct. 18, 1999), 
the Board asked the RO to make a determination as to whether 
the veteran had engaged in combat.  The RO was also 
instructed to contact the veteran and attempt to obtain more 
concrete information regarding his purported in-service 
stressors.  If such information was received and subsequently 
verified by the Marine Corps Historical Center, the Board 
indicated that the veteran should be afforded a VA 
psychiatric examination to determine whether the veteran 
suffers from PTSD as a result of his in-service experiences.


In a letter dated in January 2000, the RO asked the veteran 
to provide specific information regarding his in-service 
stressors.  He was told the specific information should 
include the date, place, and his unit assignment at the time 
of each alleged stressor.  He was also asked to identify any 
other individuals involved in the events.  The RO advised 
that the purpose of the request was to obtain enough 
information about the veteran's in-service stressors so that 
an adequate search could be made for evidence to verify those 
stressors.  The veteran did not directly respond to this 
inquiry.  

However, in July 2000, a letter from B.J.R. was received by 
the RO.  That individual identified himself as a Vietnam 
veteran who served with the Combined Action Platoon 
designated as CAP 4-2-3.  He also implied that the veteran 
served with him in this unit.  He recalled incidents 
involving the deaths of civilians.  He said members of the 
CAP unit were often called upon to render medical care to 
wounded civilians.  B.J.R. further indicated there were all 
sorts of casualties during his service in Vietnam.  He argued 
that the determination as to whether an individual was in 
combat was entirely subjective, and that the awarding of the 
Combat Action Ribbon was arbitrary.  He stated his CAP unit 
was often exposed to life-or-death situations.  

A review of reports from the 4th Combined Action Group (CAG) 
for the period between July 1969 and July 1970 contains 
several references to CAP 4-2-3 engaging in fire fights with 
enemy forces and rendering medical assistance to civilians.  
The record also shows that the veteran was attached to the 
4th CAG from December 1969 to July 1970.  The CAP to which 
the veteran was assigned during this period of service has 
not been identified.  However, as discussed above, the 
statement received from B.J.R. appears to indicate that the 
veteran was attached to the CAP 4-2-3, and that said platoon 
engaged in combat with the enemy.  That information again 
raises the question as to whether the veteran was a combat 
veteran.  See VAOPGCPREC 12-99, supra.  This is a crucial 
question because, if the veteran did engage in combat with 
the enemy, he is entitled to have his lay statements 
accepted, without the need for further corroboration, as 
satisfactory evidence that the claimed stressor events 
occurred, unless his descriptions are not consistent with the 
circumstances, conditions, or hardships of service or unless 
the Department of Veterans Affairs (VA) finds by clear and 
convincing evidence that a particular asserted stressful 
event did not occur.  38 U.S.C.A. § 1154 (West 1991); 
38 C.F.R. § 3.304 (f) (2000).

The Board finds that additional development is therefore 
required in this matter.  Specifically, the RO should once 
attempt to ascertain the veteran's unit assignment during his 
tour in Vietnam, as low as his platoon assignment, if 
feasible.  This should include verification as to whether the 
veteran was attached to the CAP 4-2-3.  The RO should contact 
the National Personnel Records Center (NPRC) and/or U.S. 
Marine Corps to assist in this development.  The Board 
acknowledges the RO's efforts thus far in this case, and we 
recognize that the information we are seeking may be 
difficult to obtain.  Nevertheless, although the veteran has 
the burden of submitting evidence in support of his claim, 
the critical evidence may be in the control of the Federal 
Government.  In such situations, VA is responsible for 
attempting to provide or obtain the material.  Murphy v. 
Derwinski, 1 Vet.App. 78, 82 (1990); see also Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).

The RO should next make a determination as to whether the 
veteran engaged in combat with the enemy.  If it is 
determined that the veteran engaged in combat with the enemy, 
or if any of his alleged stressors have been otherwise 
verified, the veteran should be afforded a VA psychiatric 
examination.  The purpose of the examination would be to 
ascertain whether the veteran currently suffers from PTSD 
and, if so, whether the diagnosis can be attributed to any of 
his identified in-service stressors.

As we mentioned in our previous Remand, the question of 
whether the veteran was exposed to a stressor or stressors in 
service is a factual one, and VA adjudicators are not bound 
to accept uncorroborated accounts of stressors, nor are they 
bound to accept medical opinions based upon such accounts.  
Wood v. Derwinski, 1 Vet.App. 190 (1991), aff'd on 
reconsideration, 1 Vet.App. 406 (1991); Wilson v. Derwinski, 
2 Vet.App. 614 (1992).  In sum, whether the evidence 
establishes the occurrence of stressors is a question of fact 
for adjudicators, and whether any stressors that occurred 
were of sufficient gravity to cause or to support a diagnosis 
of PTSD is a question of fact for medical professionals.

In addition to the foregoing, the Board notes that there has 
been a significant change in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), supra.  
Among other things, this statute eliminates the requirement 
of a well-grounded claim, redefines VA's obligations with 
respect to the duty to assist claimants in developing 
evidence, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, Pub. L. No. 106-
475, § 7(a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet.App. 308 (1991).

Here, the Board previously determined that the veteran's 
claim for service connection for PTSD was well grounded, and 
that the claim therefore had to be considered by the RO on 
the merits.  However, because of the change in the law 
brought about by the VCAA, a remand in this case is required 
ensure proper compliance with the notice and duty-to-assist 
provisions contained in the new statute.  See VCAA, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2096-2099 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the Veterans Claims Assistance Act of 2000, it 
would be potentially prejudicial to the appellant if the 
Board were to proceed to issue a decision at this time.  See 
Bernard v. Brown, 4 Vet.App. 384 (1993); VAOPGCPREC 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
For the reasons set forth above, a remand is required.


With regard to the request to the veteran for additional 
information, it should be emphasized that, while VA has a 
duty to assist a veteran in the development of his claim, 
that duty is not limitless.  His cooperation in responding to 
requests for information and reporting for scheduled 
examinations is required.  In any claim, "[t]he duty to 
assist in the development and adjudication of a claim is not 
a one-way street."  Wamhoff v. Brown, 8 Vet.App. 517, 522 
(1996).  "If a veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  Dusek v. Derwinski, 2 Vet.App. 519, 522 (1992) 
(quoting Wood v. Derwinski, 1 Vet.App. 190, 193 (1991)).  The 
veteran is hereby be advised that this information is vital 
to obtaining supportive evidence of the stressful events, and 
that he must be as specific as possible to facilitate a 
search for verifying information.

Thus, in light of the need to verify whether the veteran 
served in combat, whether his stressors can be otherwise 
verified by corroborative evidence (that is, if combat 
participation is not established), and whether any verified 
or combat stressors are the cause of any PTSD, it is the 
decision of the Board that the case be REMANDED to the RO for 
the following action:  

1.  The RO should take appropriate steps to 
contact the veteran and request that he furnish a 
complete and detailed description of the specific 
traumatic incidents which produced the stress that 
he believes resulted in his claimed PTSD, 
including the dates, exact location, and 
circumstances of the incidents, and the names and 
organizations of any individuals involved.  
Particular emphasis should be placed upon those 
incidents that the veteran now asserts he re-
experiences as alleged stressors.  He should also 
be asked to identify the unit(s) to which he was 
attached during his service in Vietnam, to the 
lowest organizational unit he can identify.

2.  The veteran should be asked to provide the 
names and addresses of all VA and non-VA medical 
care providers who have treated him for his 
psychiatric problems since service discharge.  
Based on his response, the RO should attempt to 
obtain copies of all such records not already 
contained in the claims folder from the identified 
private treatment sources and associate them with 
the claims folder.  

3.  The RO should obtain copies of the veteran's 
complete outpatient and inpatient treatment 
records from the White River Junction VA Medical 
Center (VAMC), and any other identified VA 
facility, since January 1996.  Once obtained, all 
records must be associated with the claims folder.

4.  If the veteran has proffered evidence 
regarding his assigned unit(s) and stressor events 
during his service in Vietnam, the RO should 
contact the NPRC and/or service department and 
attempt to obtain the morning reports for such 
unit(s).  If no response is received from the 
veteran, the RO should request copies of morning 
reports for CAP 4-2-3, 4th CAG, 3rd MAF.  An 
attempt should also be made to obtain any 
additional personnel records indicating the 
veteran's location and duties, which is not 
already contained in the claims folder.

5.  The RO should then make a determination as to 
whether the veteran engaged in combat with the 
enemy during his military service.  If the answer 
is in the affirmative and his alleged stressors 
are related to such combat, the veteran's lay 
testimony regarding such claimed stressors must be 
accepted as conclusive as to their occurrence, and 
the further development for corroborative 
evidence, requested below, need not be undertaken.  
Adjudication of the claim should then be 
undertaken in accordance with the provisions of 38 
U.S.C.A. § 1154(b).

6.  The RO should then carefully review all 
evidence obtained pursuant to the development 
requested above.  In the event these records 
suggest the presence of other sources of relevant 
evidence, such leads should be followed to their 
logical conclusion.


7.  If it is determined that the veteran engaged 
in combat during service and that his alleged 
stressor(s) is (are) related thereto, or if it is 
otherwise determined that he was exposed to a 
stressor or stressors in service, he should be 
afforded a VA psychiatric examination.  The claims 
folder, to include a copy of this Remand, must be 
made available to the examiner prior to the 
examination in order that he or she may review 
pertinent aspects of the veteran's service and 
medical history.  All tests deemed necessary by 
the examiner must be conducted, and the clinical 
findings and reasoning which form the basis of the 
opinion requested should be clearly set forth.  

a.  The examiner should be advised by the RO 
as to what in-service stressors have been 
accepted, either under the combat-
participant presumption or pursuant to 
corroborative verification by the service 
department.

b.  The psychiatrist should render an 
opinion as to the medical probability that 
the veteran currently suffers from PTSD 
resulting from his military experiences in 
Vietnam.  It should be stated whether a 
current diagnosis of PTSD is linked to a 
specific corroborated stressor event (or 
events) experienced in Vietnam pursuant to 
the diagnostic criteria set forth in the 
Diagnostic and Statistical Manual of Mental 
Disorders, 4th ed. (DSM-IV).  If a diagnosis 
of PTSD is rendered, the examiner should 
specify the stressor(s) upon which the 
diagnosis is based. 

8.  The RO must review the claims file and ensure 
that all notification and development action 
required by the Veterans Claims Assistance Act of 
2000 is completed.  In particular, the RO should 
ensure that the new notification requirements and 
development procedures contained in sections 3 and 
4 of the Act (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further guidance 
on the processing of this case in light of the 
changes in the law, the RO should refer to VBA 
Fast Letter 00-87 (Nov. 17, 2000), Fast Letter 00-
92 (Dec. 13, 2000), and Fast Letter 01-02 (Jan. 9, 
2001), as well as any pertinent formal or informal 
guidance that is subsequently provided by the 
Department, including, among others things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent Court 
decisions that are subsequently issued also should 
be considered.

9.  Following completion of the foregoing, the RO 
must review the claims folder and ensure that all 
requested development has been completed in full.  
If any development is incomplete, appropriate 
corrective action should be implemented.  When the 
requested development is complete, the RO should 
review this claim.  If the benefit sought remains 
denied, the veteran and his representative should 
be furnished an appropriate supplemental statement 
of the case and afforded a reasonable opportunity 
to respond. 

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no action until he is further informed.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet.App. 369 
(1999).  The purpose of this REMAND is to obtain additional 
information and to ensure due process of law.  No inference 
should be drawn from the Remand regarding the final 
disposition of this claim.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
final decision of the Board of Veterans' Appeals is 
appealable to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a final decision of the Board on the 
merits of the appeal.  38 C.F.R. § 20.1100(b) (2000).


